Case 1:14-cv-04717-FB-RLM Document 868 Filed 12/19/18 Page 1 of 2 PageID #: 61253




   UN ITE D S TA TE S D IS TRIC T C O URT
   E A S TE RN D IS TRIC T O F N E W Y O RK

   C E RTA IN UN D E RW RITE RS A T L L O Y D '
                                              S,
   L O N D O N ,etal.
                    ,
                                   P laintiffs,
                   v.                                   C ase N o.1:14-cv-0 47 17 -FB -RL M
   N A TIO N A L RA IL RO A D P A SSE N GE R            S TIP UL A TIO N O F D IS M IS S A L W ITH
   C O RP O RA TIO N ,etal.,                            P RE JUD IC E B E TW E E N A M TRA K A N D
                                                        E URIN C O P URS UA N T TO FE D .R.C IV .
                                   D efend ants.        P .41


           D efend antN ationalRailroad P assengerC orporation (“A mtrak”
                                                                        )and E u rinco A llgemeine

   V ersicheru ngs A ktiengesellschaft(“E u rinco”
                                                 ),throu ghtheiru nd ersigned cou nseland pu rsu antto

   Fed eralRu le of C ivilP roced u re 41,stipu late and agree thatany and allclaims in this action

   between A mtrakand E u rinco againsteach otherare d ismissed with preju d ice. The parties ask

   this C ou rtto retain ju risd iction overthese claims u ntil40 bu siness d ays afterthe d ate this ord er

   is entered to allow time forcertain obligations to be performed .

           The parties eachshallbeartheirown respective costs,ex penses,and cou nselfees.




   SO O RD E RE D :_________________________

   D ated :_________________________________
Case 1:14-cv-04717-FB-RLM Document 868 Filed 12/19/18 Page 2 of 2 PageID #: 61254




   A greed to on D ecember19,20 18 by:




   s/ Christopher Scott D’Angelo             s/ Rhonda D. Orin            ___
   C hristopherScottD ’A ngelo               Rhond aD .O rin
   cd angelo@ mmwr.     com                  rorin@ and ersonkill. com
   M ontgomeryM cC racken W alker            D anielJ .H ealy
        & Rhoad s L L P                      d healy@ and ersonkill. com
   17 35M arketStreet                        Stephen D .P alley
   21stFloor                                 spalley@ and ersonkill. com
   P hilad elphia,P A 19103-7 505            A nd erson Kill,L L P
   (215)7 7 2-7 397                          17 17 P ennsylvaniaA venu e,N W
                                             W ashington,D C 20 00 6
   Attorneys for Eurinco Algemeine           (202)416-650 0
   Versicherungs Aktiengesellschaft
                                             Attorneys for National Railroad Passenger
                                             Corporation




                                         2
